PER CURIAM.
Coy Conaway ("Movant") appeals the motion court's judgment denying his Rule 29.15 post-conviction relief motion, and finding that he failed to demonstrate that his trial counsel rendered ineffective assistance. Movant offers four points on appeal. Movant argues in two points that his counsel was ineffective for failing to object to inadmissible witness testimony, and argues in the remaining two points that his counsel was ineffective for failing to object to portions of the State's closing argument. Even if Movant's trial counsel committed the alleged errors, we find that Movant cannot demonstrate he was prejudiced, as there was an overwhelming amount of admissible evidence supporting Movant's guilt in this case. Because Movant has failed to show that he was prejudiced by his counsel's alleged errors, he has failed to demonstrate that the motion court clearly erred in denying his Rule 29.15 motion.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).